Holmes App. No. 01CA013. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 2 of the court of appeals’ Judgment Entry dated January 25, 2002:
“Whether R.C. 4123.65 is applicable to state fund claims in which settlement is reached during litigation brought pursuant to R.C. 4123.512.”
Sua sponte, cause consolidated with 02-70, Jones v. Action Coupling & Equip., Inc., Holmes App. No. 01CA013.
The conflict cases are Bedinghaus v. Ohio Bur. of Workers’ Comp. (Mar. 16, 2001), Hamilton App. No. C-000468, unreported, 2001 WL 300734; and Macek v. Damon Baird Excavating & Land Improvement Co. (Dec. 21, 1999), Columbiana App. No. 99C06, unreported, 1999 WL 1243297.